*981It is undisputed that the petitioners failed to properly serve the respondent with the notice of petition and petition in accordance with CPLR 312 (see Matter of Heinisch v Goehringer, 121 AD2d 721 [1986]). The petitioners failed to demonstrate good cause for an extension of time to serve, and failed to show that such an extension is warranted in the interest of justice (see CPLR 306-b). Among other things, the petitioners failed to demonstrate diligence in their attempt at service, and failed to demonstrate a potentially meritorious argument in support of the petition. Accordingly, the Supreme Court properly granted that branch of the respondent’s motion which was to dismiss the proceeding for lack of personal jurisdiction and denied that branch of the petitioners’ cross motion which was to extend the time to serve the notice of petition and petition (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106 [2001]; Calloway v Wells, 79 AD3d 786 [2010]; Redman v South Is. Orthopaedic Group, P.C., 78 AD3d 1147 [2010]). Rivera, J.R, Balkin, Leventhal and Hall, JJ., concur.